DAVISON, C. J.
(dissenting). This opinion overlooks the fact that in the issuance of the renewal policy Marshall played the following role: The policy was issued upon the original application taken by him; the receipt for the premium was personally delivered by him; the receipt bore only the name of Marshall as a representative of the company.
Therefore, at the time he received the information as to the change in location of the property insured, prior to the issuance of the renewal policy, he was acting within the scope of his authority as agent of the company under the provision of 36 O.S. 1941 §197, as follows:
“Any person who shall solicit and procure an application for insurance shall, in all matters relating to such application for insurance, and the policy issued in consequence thereof, be regarded as the agent of the company issuing the policy and not the agent of the insured, and all provisions in the application and policy to the contrary are void and of no effect whatever.”
I therefore respectfully dissent.